DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are currently pending.
Claims 17-19 are withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-16, in the reply filed on 11/10/2021 is acknowledged.  The traversal is on the ground(s) that amended claim 1 now involves a single general inventive concept and complies with the unity of invention. Applicant argues that Jia teaches the protrusion extends in a width direction as opposed to a length direction. This is not found persuasive because as Applicant has no special definition or comparative language to delineate a “width” of Jia to the claimed “a length direction” as the width of Jia inherently has a length and thus may be considered to extend along “a length direction”. The requirement is still deemed proper and is therefore made FINAL.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-9, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4,
The limitation requiring the top, bottom and two side surfaces are all parallel to “a length direction of the conductive foam tape” is indefinite in view of the limitation required by claim 1 requiring the extension portion of the conductive cloth layer to extend in “a length direction of the conductive foam tape”. That is, is the length direction of the conductive foam tape in claim 4 the same length direction or a different length direction to the one required in claim 1. For examination purposes, any “length direction” (i.e. any direction with a length dimension) will satisfy the claim limitation.
Regarding claims 5-9,
Claims 5-9 are rejected due to their dependency on claim 4.
Regarding claim 12,
The limitation requiring a “second adhesive layer” is indefinite as there is no previous recitation of a “first adhesive layer” in claim 1 or claim 10. That is, it is unclear if the limitation is requiring multiple adhesive layers or a single adhesive layer to be present in the conductive 
Regarding claim 15,
The limitation requiring a “second adhesive layer” is indefinite as there is no previous recitation of a “first adhesive layer” in claim 1. That is, it is unclear if the limitation is requiring multiple adhesive layers or a single adhesive layer to be present in the conductive foam tape. For examination purposes, a single adhesive layer in the claimed location will satisfy the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia (CN 103167791 A; machine translation).
Regarding claim 1,
Jia teaches a conductive foam tape comprising a conductive foam body (1) with a first conductive cloth (2 or 3) disposed on an outside of the conductive foam body (1) (Jia: abstract; Fig. 1; pgs. 1 and 2). The conductive cloth layer may be considered to extension portion protruding out of the conductive foam at least one end of the conductive foam tape in a length direction as shown in annotated Fig. 1 below (Jia: Fig. 1).

    PNG
    media_image1.png
    293
    361
    media_image1.png
    Greyscale

Regarding claim 2,
Jia teaches the conductive foam tape required by claim 1. Jia further teaches the conductive cloth layer is wrapped around the conductive foam body to some degree as depicted in Figure 1 (Jia: Fig. 1; pgs. 1 and 2).
Regarding claim 3,
Jia teaches the conductive foam tape required by claim 2. Jia further teaches the conductive foam tape has an adhesive layer (4) that is laminated on a surface of an extension portion of the conductive cloth (2) that is wrapped around the conductive foam (1) (Jia: Fig. 1; pg. 2). The surface is extending away from the conductive foam and thus may be considered to be “facing away” from said conductive foam.
Regarding claim 10,
Jia teaches the conductive foam tape required by claim 1. Jia further teaches only one side of the conductive foam is provided with the conductive cloth layer (3) (such as the bottom in Fig. 1).
Regarding claim 11,
Jia teaches the conductive foam tape required by claim 10. Jia further teaches the thickness of the cloth layer is clearly less than the thickness of the foam as detailed in Figure 1.
Regarding claim 12,
Jia teaches the conductive foam tape required by claim 10. Jia further teaches the conductive cloth is attached to the conductive foam by a conductive glue (an adhesive) (Jia: pg. 1; par. 5). Thus, a surface facing away from the conductive layer, of the conductive foam has an adhesive (corresponds to the claimed second adhesive) as the conductive cloth my cover the bottom side and there may be an adhesive glue on a different surface (which may be considered to face away) of the conductive foam.
Regarding claim 15,
Jia teaches the conductive foam tape required by claim 1. Jia further teaches the extension portion may include an adhesive layer (4, corresponds to the claimed third adhesive layer) (Jia: pg. 1, par. 8; pg. 2, par. 1-3).
Regarding claim 16,
Jia teaches the conductive foam tape required by claim 1. Jia further teaches wherein the conductive cloth layer has the extension portion protruding out of the conductive foam respectively at two opposite ends of the conductive foam tape as shown in adapted Fig. 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Buonanno (US 4,857,668 A).
Regarding claim 4,
Jia teaches the conductive foam tape required by claim 2. Jia does not explicitly teach wherein the conductive foam has a cuboid shape. However, it is noted, lacking criticality, that changes in size or shape and in sequence of adding ingredients are not patentably distinct from prior art.  See MPEP 2144.04 IV. 
Buonanno teaches a conductive foam strip (tape) that comprises a foam which may be configured to various size and shapes depending on the desired placement and application as an EMI/RFI shielding gasket (Buonanno: abstract; Figs. 1-12; col. 1, lin. 6-20; col. 4, lin. 7-65; col. 5, lin. 1-49; col. 9, lin. 62-69 – col. 10, lin. 1-17; and throughout the disclosure). The conductive foam tape comprises a foam core surrounded by a conductive fabric (Buonanno: abstract; col. 4, lin. 7-65; col. 5, lin. 1-49; col. 6, lin. 31-51). Figure 1 details a cuboid foam shape in which the variety of embodiments of EMI/RFI gasket shapes which are adjusted to suit the article in which the conductive foam strip is being applied to provide improved EMI/RFI Buonanno: Fig. 1; col. 6, lin. 31-51; col. 9, lin. 62-67 – col. 10, lin. 1-17).
Jia and Buonanno are in the corresponding field of conductive foam gaskets for providing interference shielding properties. Therefore, it would be obvious to one of ordinary skill in the art to adjust the shape of the conductive foam of Jia to have a cuboid shape to provide improved EMI/RFI shielding for the desired article in which the conductive tape is being applied thereon as taught by Buonanno. The resulting cuboid foam has a top, bottom, and two side surfaces all parallel to a length direction of the conductive foam tape when Jia is modified by Buonanno in which a portion is disposed on at least a side or a top/bottom surface (depending on the perspective) of the foam (see circled portion in adapted Fig. 1 below) has the conductive cloth layer having the extension portion.

    PNG
    media_image2.png
    335
    393
    media_image2.png
    Greyscale

Regarding claim 5,
Jia in view of Buonanno teaches the conductive foam tape required by claim 4. Jia further teaches that the extension portions may not protrude out of, for example, the top surface (depending on the perspective) of the conductive foam as shown in Figure 1.
Regarding claim 6,
 Jia in view of Buonanno teaches the conductive foam tape required by claim 4. Jia does not explicitly teach wherein at a same end of the conductive foam tape, each of the top, bottom, and two side surfaces of the conductive foam have the extension portion protruding out of the conductive foam each with different lengths.
However, Buonanno teaches the foam core wrapped in a conductive cloth in which the foam body has various extension portions having various dimensions, including length, to provide a conductive foam tape which is flexible in application and use as a gasket for shielding EMI/RFI properties considering the object the foam tape is being placed on, the size and shape of the gap, etc. (Buonanno: abstract; Figs. 1-12; col. 1, lin. 6-20; col. 4, lin. 7-65; col. 5, lin. 1-49; col. 6, lin. 31-51; col. 9, lin. 62-69 – col. 10, lin. 1-17). A change in size is generally recognized as being within the level of ordinary skill in the art.  Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Jia and Buonanno are in the corresponding field of conductive foam gaskets for providing interference shielding properties. Therefore, it would be obvious to one of ordinary skill in the art to adjust the size and shape of the foam body wrapped in a conductive cloth, including the number, placement, and size of the extension portions of Jia, lacking criticality, to fit the desired gap, article, and level of shielding properties of the conductive foam tape as taught by Buonanno.
Regarding claim 7,
Jia in view of Buonanno teaches the conductive foam tape required by claim 4. Jia further teaches the extension portion may be extending from what may be considered a top surface as, Jia: Fig. 1).

    PNG
    media_image3.png
    293
    273
    media_image3.png
    Greyscale

Regarding claim 8,
Jia in view of Buonanno teaches the conductive foam tape required by claim 4. Jia further teaches a portion, disposed on at least one of two sides of the conductive foam, of the conductive layer the conductive cloth layer has the extension portion (see circled portion in adapted Fig. 1 below) as a corner connecting a side surface and a bottom surface is shown to extend outward as an extension portion (Jia: Fig. 1).

    PNG
    media_image4.png
    284
    250
    media_image4.png
    Greyscale

Regarding claim 9,
Jia in view of Buonanno teaches the conductive foam tape required by claim 4. Jia further teaches an adhesive layer (4, a first adhesive layer) is placed on a surface facing away from the conductive foam, of a portion, disposed on the bottom surface of said conductive foam (Jia: pg. 1, par. 8; pg. 2, par. 1-3).
Regarding claims 13 and 14,
Jia teaches the conductive foam tape required by claim 1. Jia is silent towards the thickness of the conductive cloth layers and is thus silent towards the extension portion having a thickness of from 0.1 mm to 0.2 mm and towards the length of the extension portion being from 5 mm to 10 mm.
However, Buonanno teaches the foam core wrapped in a conductive cloth in which the foam body has various extension portions having various dimensions, including length, to provide a conductive foam tape which is flexible in application and use as a gasket for shielding EMI/RFI properties considering the object the foam tape is being placed on, the size and shape of the gap, etc. (Buonanno: abstract; Figs. 1-12; col. 1, lin. 6-20; col. 4, lin. 7-65; col. 5, lin. 1-49; col. 6, lin. 31-51; col. 9, lin. 62-69 – col. 10, lin. 1-17). A change in size is generally recognized as being within the level of ordinary skill in the art.  Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Thus, one of ordinary skill in the art would select the thickness and length of the extension portion, such as 
Jia and Buonanno are in the corresponding field of conductive foam gaskets for providing interference shielding properties. Therefore, it would be obvious to one of ordinary skill in the art to adjust the size and shape of the foam body wrapped in a conductive cloth, including the number, placement, and size of the extension portions, such as the thickness and length within the claimed range, of Jia, lacking criticality, to fit the desired gap, article, and level of shielding properties of the conductive foam tape as taught by Buonanno.

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Bunyan (US 6,410,137 B1).
Regarding claim 13,
Jia teaches the conductive foam tape required by claim 1. Jia is silent towards the thickness of the conductive cloth layers and is thus silent towards the extension portion having a thickness of from 0.1 mm to 0.2 mm.
Bunyan teaches a gasket for use in EMI shielding applications comprising a foam core (52) wrapped in an electrically conductive member (12) which may comprise a conductive cloth (Bunyan: abstract; Figs. 3 and 4; col. 5, lin. 26-67 – col. 6, lin. 1-17; col. 10, lin. 9-39). The conductive fabric has a thickness of between 0.00625 mm to 0.125 mm (Bunyan: col. 6, lin. 18-22) which given Jia has two conductive cloth layers the resulting thickness would overlap with the claimed 0.1 mm to 0.2 mm when the conductive cloth layers of Jia modified to have the thickness of Bunyan.  The thickness results in the conductive member to have the desired electrical and physical properties for use in EMI shielding (Bunyan: col. 9, lin. 46-56). A prima 
Jia and Bunyan are in the corresponding field of conductive foam strips for use in EMI shielding applications. Therefore, it would have been obvious to one of ordinary skill in the art to select a thickness of the conductive cloth layers of Jia, which translates to the thickness of the extension portion, to be within the claimed range to provide the desired electrical and physical properties for the application as an EMI shielding material as taught by Bunyan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783